Martha




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 14, 2014

                                   No. 04-13-00792-CV

                                     Richard LARES,
                                        Appellant

                                             v.

                                     Martha FLORES,
                                         Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2006-CI-15663
                     Honorable Solomon Casseb, III, Judge Presiding


                                      ORDER
       The motion to substitute counsel is granted. The motion for extension of time to file
appellee’s brief is granted. We order appellee’s brief due July 28, 2014.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court